 Case 3:19-cr-05178-MMA Document 34 Filed 09/29/20 PageID.87 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. 19cr5178-MMA
11                       Plaintiff,                  AMENDED ORDER OF
                                                     CRIMINAL FORFEITURE
12          v.
13   LONNIE PAUL SACCOCCIE,                          [Doc. No. 33]
14                       Defendant.
15
16
17         On June 29, 2020, this Court entered its Preliminary Order of Criminal
18 Forfeiture, which condemned and forfeited to the United States all right, title and
19 interest of Defendant LONNIE PAUL SACCOCCIE ("Defendant") in all
20 miscellaneous .22 caliber ammunition.
21         For thirty (30) consecutive days ending on August 9, 2020, the United States
22 published on its forfeiture website, www.forfeiture.gov, notice of the Court's Order
23 and the United States' intent to dispose of the property in such manner as the
24 Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the
25 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
26 and further notifying all third parties of their right to petition the Court within thirty
27 (30) days of the final publication for a hearing to adjudicate the validity of their
28 alleged legal interest in the property.
 Case 3:19-cr-05178-MMA Document 34 Filed 09/29/20 PageID.88 Page 2 of 2




 1         There were no potential third parties known to the United States to have
 2 alleged an interest in the forfeited property; therefore, no one was provided with
 3 direct notice of the forfeiture.
 4         Thirty (30) days have passed following the final date of notice by publication,
 5 and no third party has made a claim to or declared any interest in the forfeited
 6 property described above.
 7         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
 8 that, as a result of the failure of any third party to come forward or file a petition for
 9 relief from forfeiture as provided by law, all right, title and interest of LONNIE
10 PAUL SACCOCCIE and any and all third parties in all miscellaneous .22 caliber
11 ammunition are hereby condemned, forfeited and vested in the United States of
12 America.
13         IT IS FURTHER ORDERED that the Drug Enforcement Administration shall
14 dispose of the forfeited property according to law.
15         IT IS SO ORDERED.
16 DATE: September 29, 2020
17                                          HON. MICHAEL M. ANELLO
                                            United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                          -2-                             19cr5178
